EXHIBIT 10.1 FIRST AMENDMENT TO CASINO OPERATIONS LEASE THIS FIRST AMENDMENT TO CASINO OPERATIONS LEASE (“Amendment”) is made as of the 8th day of April, 2013, by and between Hyatt Equities, L.L.C., a Delaware limited liability company (“Landlord”) and Gaming Entertainment (Nevada) LLC, a Nevada limited liability company (“Tenant”). W I T N E S S E T H WHEREAS, Landlord and Tenant are parties to that certain Casino Operations Lease dated June 28, 2011 (as the same may be further amended, restated, exchanged, substituted, extended or otherwise modified from time to time, the “Casino Lease”); WHEREAS, Landlord and Tenant are parties to that certain Second Lien Security Agreement dated June 29, 2011 (as the same may be further amended, restated, exchanged, substituted, extended or otherwise modified from time to time, the “Security Agreement”) pursuant to which Tenant has provided Landlord with a security interest in all of Tenant’s interest in the Casino Lease, the Premises and the personal property all as described in the Security Agreement, as security for the full and prompt payment and performance of all of Tenant’s obligations under the Casino Lease and the Security Agreement, as described therein; and WHEREAS, the parties hereto have agreed to amend the Casino Lease as provided herein. NOW, THEREFORE, in consideration of the mutual covenants and obligations set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Recitals.The foregoing recitals shall constitute an integral part of this Amendment, and this Amendment shall be construed in consideration thereof.All capitalized terms used herein and not otherwise defined shall have the meanings ascribed to them in the Casino Lease. 2.Initial Term.Section 3.1 of the Casino Lease is hereby deleted in its entirety and replaced with the following: 3.1Initial Term.The term of this Lease shall begin (“Commencement Date”) at such time as Tenant commences its Gaming Operations at the Project, and, unless extended as provided below, shall end at 11:59 p.m. on the date immediately preceding the seventh (7th) anniversary of the Commencement Date (“Initial Term”). Landlord and Tenant hereby acknowledge and agree that the Commencement Date under the Casino Lease is September 1, 2011, and that the Initial Term ends at 11:59 p.m. on August 31, 2018. 3.Additional Term.Section 3.2 of the Casino Lease is hereby amended as follows.In the first sentence of Section 3.2, “initial Term” is deleted and replaced with “Initial Term” and “or Additional Term” following “initial Term” is hereby deleted. 4.No Other Changes.Except as otherwise herein expressly provided, the Casino Lease shall continue in full force and effect, as amended by this Amendment. 5.Authority.Subject to the preceding paragraph, Landlord and Tenant hereby covenant and warrant that they have full right and authority to enter into this Amendment. 6.Tenant Estoppel.Tenant hereby represents and warrants to Landlord that as of the date hereof that neither Tenant, nor Landlord, is in default under any of the terms, covenants or provisions of the Casino Lease or the Security Agreement.As of the date hereof, Tenant has no knowledge of any event which, but for the passage of time or the giving of notice or both, would constitute an event of default by either Landlord or Tenant under the Casino Lease or Security Agreement. 7.Ratification. Except as otherwise expressly modified by the terms of this Amendment, the Casino Lease and Security Agreement remain unchanged and shall continue in full force and effect.All terms, covenants, and conditions of the Casino Lease (not expressly modified herein) and the Security Agreement are hereby confirmed and ratified and remain in full force and effect, and constitute valid and binding obligations of Tenant and Landlord enforceable according to the terms thereof. 8.Successors.This Amendment shall be binding upon, and shall inure to the benefit of, the parties hereto and their respective successors and assigns. 9.Counterparts; Facsimile/Electronic Signatures.This Amendment may be executed in counterparts and each such counterpart shall be deemed an original and all of which together shall constitute a single Amendment.The parties agree that signatures to this Amendment may be delivered by facsimile or by electronic transmission in lieu of an original signature, and such facsimile or electronic signature page that shall be deemed to be originals and may be relied on to the same extent as the originals. Signatures on following page. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed as of the day and year first written above. LANDLORD TENANT HYATT EQUITIES, L.L.C., a Delaware limited liability company GAMING ENTERTAINMENT (NEVADA) LLC, a Nevada limited liability company By: /s/ Steve Sokal By: /s/ Mark J. Miller Its: Sr. Vice President Its: Chief Operating Officer End of document.
